Title: To Benjamin Franklin from Thomas Cushing, Sr., 28 February 1777
From: Cushing, Thomas Sr.
To: Franklin, Benjamin


Sir
Boston Feby: 28. 1777.
I embrace this opportunity by Capt. Adams to congratulate you upon your safe arrival in France. It gave me a sinsible Pleasure when I heard that the Congress had appointed a Gentleman of your Abilities Influence and Character one of the Commissioners of the United States of America at the Court of France. I sincerely wish you success in your Negotiations and doubt not this Country will soon realize the happy fruits and Effects of this Appointment. The aid and assistance of the Court of France will be much needed the ensuing Summer especially if Great Britain should send any considerable reinforcement to Genl. Howe. As for news I beg leave to refer you to the Letter and news papers sent you by the Council, which renders it entirely needless for me to add any thing upon this Subject. Your Freinds Dr. Winthrop, and Dr. Cooper are well, Mr. Jona. Williams and Family are all well, they send their best respects.
I shall always be glad to hear of your Welfare, and as we now seldom get any News from England, any Intelligence from your part of the World will be very Acceptable, Whenever Your other Engagements will permit. My most respectful Complements to Mr. Dean and Dr. Lee. I have the Honor to be with the greatest Esteem and regard your most humble Servant
Thomas Cushing
Honble Benjamin Franklin Esqr.
 
Notation: T. Cushing Boston 28 Feb. 77
